DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment filed on 11/21/2022. As directed by the amendment: claims 2 and 7 have been amended, claims 1, 3, 8-9, 12-13, and 21 have been cancelled and claims 14-20 have been withdrawn.  Thus, claims 2, 4-7, 10-11, and 14-20 are presently pending in this application and claims 2, 4-7, and 10-11 are presently examined.

Claim Rejections - 35 USC § 103 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 2, 4-6, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Pedersen et al. (US 20050143696 A1) in view of Olsen et al. (US 20090312685 A1) and Dong et al. (US 20150238651 A1). 

Regarding Claim 2, Pedersen teaches an ostomy wafer 1 ('appliance', fig. 1, ¶ 45) comprising: 
a backing layer 18 ('carrier sheet', fig. 2, ¶ 47), a skin barrier 16 ('adhesive layer', fig. 2, ¶ 53), and an inlet opening 16a ('stoma receiving aperture', fig. 2, ¶ 62) for receiving a stoma ("stoma", ¶ 64), 


    PNG
    media_image1.png
    500
    535
    media_image1.png
    Greyscale

Zoomed-In Annotated Figure 2 of Skin Barrier 16 of Pedersen

wherein the skin barrier 16 is formed from a hydrocolloid adhesive ("it is preferable that the adhesive layer be formed of a soft, skin-friendly hydrocolloid-containing adhesive material", and “a material is commonly referred to as a skin barrier composition and typically comprises a continuous elastomeric adhesive phase having hydrocolloid particles dispersed throughout the continuous phase”, see ¶ 52), and includes a skin contact layer (portion of 16 that comprises the edge of the layer) and an inner layer (portion of 16 that comprises the thickness of the layer) (see Exemplary Annotated Figure of Skin Barrier 16),
wherein the skin contact layer 16 is attached to user's peristomal skin ("In use, the release sheet 17 is removed from the adhesive layer 16, and the proximal surface of the layer 16 is applied to the peristomal skin of a wearer", ¶ 67), and the ostomy wafer 1 is configured to support an ostomy pouch (2+3)("collecting ostomy pouches 2 and 3", fig. 2, ¶ 67) as it fills up with stoma effluent ("stomal discharge", ¶ 49). 
Pedersen fails to teach at least one skin friendly ingredient is dispersed only in the skin contact layer, and wherein the at least one skin friendly ingredient is vitamin E. 
Pedersen and Olsen and Dong are commensurate art because they both disclose ostomy appliances that contain adhesive areas. Olsen specifically discloses an adhesive wafer for an ostomy faceplate, and teaches at least one skin friendly adhesive (¶ 42 of Olsen). Furthermore, Dong teaches ‘the adhesive composition’ suitable for various medical device applications, particularly ostomy care applications to prevent leakage around the stoma which can lead to damage of healthy neighboring skin (¶ 2), the adhesive composition comprises shea butter with vitamin E (¶ 54).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Pedersen to have the at least one skin friendly adhesive, as taught by Olsen, for the purpose of preventing inflammation of the skin in contact with the stoma, and to prevent stress, discomfort, and trauma to the skin (¶ 2 of Olsen), particularly the skin friendly adhesive including the skin friendly ingredient vitamin E, as taught by Dong, for the purpose to prevent skin diseases from occurring and to prevent the ostomy paste from breaking down (see ¶ 37 of Dong); and such that the at least one skin friendly ingredient as taught by Dong, is dispersed only in the skin contact layer of Pedersen, for the purpose of allowing the skin-friendly ingredient such as vitamin E to only come in contact with the skin in order to prevent stress, discomfort, and trauma to the skin (¶ 2 of Olsen) and to prevent both skin diseases to happen and the ostomy paste to break down (see ¶ 37 of Dong).

Regarding Claim 4, Pedersen teaches that a thickness of the skin contact layer (portion of 16 that comprises the edge of the layer) is less than a thickness of the inner layer (portion of 16 that comprises the thickness of the layer) (see Zoomed-In Annotated Figure 2 of Skin Barrier 16). It would be obvious that the layer that is contacting the skin would be the area closest to the skin and the inner layer would be the area that does not come into contact with the skin. 

Regarding Claim 5, Pedersen teaches that the ostomy wafer 1 is attached to the ostomy pouch (2+3) for a one-piece ostomy pouch system (figs. 1, 2).

Regarding Claim 6, Pedersen teaches that the ostomy wafer 1 includes a body-side coupling ring 19 ('face plate coupling ring', fig. 2, ¶ 47) configured to engage a pouch-side coupling ring 12 ('pouch coupling ring', fig. 2, ¶ 45) attached to the ostomy pouch (2+3) in a two-piece ostomy pouch system ("two-piece ostomy appliance", ¶ 99).

Regarding Claims 10 and 11, Pedersen teaches the at least one skin friendly ingredient ("a soft, skin friendly hydrocolloid-containing adhesive material", ¶ 52), but Pedersen fails to teach the at least one skin friendly ingredient is provided in a pattern including at least two concentric circles. Olsen teaches at least one skin friendly adhesive (¶ 42 of Olsen) provided in a pattern including at least two concentric circles (annotated fig. 1b; "The adhesive zones (2, 3) are in the form of concentric circles, separated by the void volume (4)", ¶ 50). But Olsen fails to teach at least one skin-friendly ingredient. Dong et al. teaches ‘the adhesive composition’ suitable for various medical device applications, particularly ostomy care applications to prevent leakage around the stoma which can lead to damage of healthy neighboring skin (¶ 2), the adhesive composition comprises shea butter with vitamin E (¶ 54).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Pedersen to include the at least one skin friendly ingredient, as taught by Dong, for the purpose of preventing both skin diseases to happen and the ostomy paste to break down (see ¶ 37 of Dong et al.); and to have the at least one skin friendly ingredient provided in a pattern as taught by Olsen, for the purpose of providing a larger mobility of the inner adhesive zone around the stoma aperture, without focusing the stress to the whole of the wafer (¶ 41).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Olsen in view of Pedersen and Dong. 

Regarding Claim 7, Olsen discloses a stoma ring (“coupling ring”, ¶ 28) comprising a first outer surface layer 2 (“central adhesive zone”, ¶ 42), a second surface outer layer 3 (“second peripheral zone”, ¶ 42) (annotated fig. 1b), and an inner layer 3 (adhesive zone) arranged therebetween (annotated fig. 1b), and wherein at least one skin friendly ingredient is dispersed only in the first and second outer surface layers (“The central adhesive zone may e.g. comprise putty-like…and the second peripheral zone may comprise any suitable skin-friendly adhesive”, ¶ 42). Olsen fails to disclose a stoma ring formed from a hydrocolloid adhesive.
Pedersen teaches a stoma ring 15/16 (including at least ‘face plate assembly 15’ having ‘adhesive layer 16’, fig. 1, ¶ 46, in the form of a ring) formed from a hydrocolloid adhesive ("it is preferable that the adhesive layer be formed of a soft, skin friendly hydrocolloid-containing adhesive material...the dispersed hydrocolloids...enhance adhesive attachment to the skin", ¶ 52, 53), and least one skin friendly ingredient ("a soft, skin-friendly hydrocolloid-containing adhesive material", and “a material is commonly referred to as a skin barrier composition and typically comprises a continuous elastomeric adhesive phase”, see ¶ 52). 
Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify Olsen such that the stoma ring would be formed from a hydrocolloid adhesive, as taught by Pedersen, for the purpose of being capable of absorbing moisture and that has both wet and dry tack (¶ 52).
Olsen teaches at least one skin friendly adhesive (¶ 42 of Olsen) but fails to teach at least one skin friendly ingredient is dispersed only in the first and second outer surface layers, and wherein the at least one skin friendly ingredient is vitamin E. 


    PNG
    media_image2.png
    638
    682
    media_image2.png
    Greyscale

Annotated Figure 1b from Olsen

Dong teaches ‘the adhesive composition’ suitable for various medical device applications, particularly ostomy care applications to prevent leakage around the stoma which can lead to damage of healthy neighboring skin (¶ 2), wherein the adhesive composition comprises shea butter with vitamin E (¶ 54).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Olsen to include at least one skin friendly ingredient such as vitamin E, as taught by Dong, for the purpose of preventing both skin diseases to happen and the ostomy paste to break down (see ¶ 37 of Dong); and such that at least one skin friendly ingredient is dispersed only in the first and second outer surface layers, for the purpose of preventing inflammation of the skin in contact with the stoma, and to prevent stress, discomfort, and trauma to the skin (¶ 2 of Olson); and, for the purpose of preventing both skin diseases to happen and the ostomy paste to break down (see ¶ 37 of Dong).

Response to Arguments
Applicant's arguments filed 11/21/2022 have been fully considered but they are not persuasive for the following reasons:

On page 7 of the Applicant’s remarks, the Applicant argues that for claim 2, Olsen and Dong also do NOT provide any reason to motivate one of ordinary skill in the art to modify Pedersen's single layer skin barrier to include more than one layer and disperse skin friendly ingredients only in a skin contact layer of the skin barrier.
However, the Examiner respectfully disagrees. It is noted in the rejection of claim 2 under 35 U.S.C 103 as discussed above that it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Pedersen to have the at least one skin friendly adhesive, as taught by Olsen, for the purpose of preventing inflammation of the skin in contact with the stoma, and to prevent stress, discomfort, and trauma to the skin (¶ 2 of Olsen), particularly the skin friendly adhesive including the skin friendly ingredient vitamin E, as taught by Dong, for the purpose to prevent skin diseases from occurring and to prevent the ostomy paste from breaking down (see ¶ 37 of Dong); and such that the at least one skin friendly ingredient as taught by Dong, is dispersed only in the skin contact layer of Pedersen, for the purpose of allowing the skin-friendly ingredient such as vitamin E to only come in contact with the skin in order to prevent stress, discomfort, and trauma to the skin (¶ 2 of Olsen) and to prevent skin diseases from happening and to prevent the ostomy paste from breaking down (see ¶ 37 of Dong).

On page 8 of the Applicant’s remarks, the Applicant argues that for claim 7, the coupling ring disclosed in Olsen is not a stoma ring. The coupling ring is not a stoma ring that attaches to user's peristomal skin.
However, the Examiner respectfully disagrees. It is noted in the rejection of claim 7 under 35 U.S.C 103 as discussed above that the stoma ring of Olsen is not relied upon for the rejection. Pedersen teaches a stoma ring 50 that is relied upon for the rejection. 

On pages 8-9 of the Applicant’s remarks, the Applicant argues that for claim 7, one of ordinary skill in the art in light of the present application specification would not interpret the first and second outer layers and inner layer of the claimed stoma ring as ring-shaped adhesive zones concentrically arranged around an inlet opening of an ostomy wafer as the Examiner did.
However, the Examiner respectfully disagrees. It is noted that in response to applicant's argument that applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Applicant’s arguments with respect to claims 2 and 7 have been considered but are moot in view of the new ground of rejection as fully discussed above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachel O'Connell whose telephone number is (571)272-7583. The examiner can normally be reached Monday - Friday, 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RACHEL O'CONNELL/Examiner, Art Unit 3781                                                                                                                                                                                                        

/Adam Marcetich/Primary Examiner, Art Unit 3781